

116 HRES 259 IH: Expressing the sense of the House of Representatives to support the repatriation of religious and ethnic minorities in Iraq to their ancestral homelands.
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 259IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Fortenberry (for himself and Ms. Eshoo) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives to support the repatriation of religious and
			 ethnic minorities in Iraq to their ancestral homelands.
	
 Whereas the Nineveh Plain and the wider region have been the ancestral homeland of Assyrian Chaldean Syriac Christians, Yazidis, Shabak, and other religious and ethnic minorities, where they lived for centuries until the Islamic State of Iraq and Syria (ISIS) overran and occupied the area in 2014;
 Whereas, in 2016, then-Secretary of State John Kerry announced, In my judgment Daesh is responsible for genocide against groups in areas under its control, including Yezidis, Christians, and Shia Muslims. Daesh is genocidal by self-proclamation, by ideology, and by actions—in what it says, what it believes, and what it does. Daesh is also responsible for crimes against humanity and ethnic cleansing directed at these same groups and in some cases also against Sunni Muslims, Kurds, and other minorities.;
 Whereas these atrocities were undertaken with the specific intent to bring about the eradication and displacement of Christians, Yazidis, and other communities and the destruction of their cultural heritage, in violation of the United Nations Convention on the Prevention and Punishment of the Crime of Genocide;
 Whereas, in 2016, the House of Representatives passed H. Con. Res. 75 expressing the sense of the House of Representatives that the atrocities perpetrated by ISIS against religious and ethnic minorities in Iraq and Syria include war crimes, crimes against humanity, and genocide;
 Whereas it is consistent with the commitments of Iraq, the Kurdish Regional Government, the United States, and the international community to guarantee the restoration of fundamental human rights, including property rights, to genocide victims, and to see that ethnic and religious pluralism survives in Iraq;
 Whereas President Trump issued orders to defeat ISIS, and with the joint efforts of the United States and 79 allies and partners, ISIS has been edged out of large swaths of territory in Iraq and Syria that it once controlled;
 Whereas, in July 2018, under the direction of Vice President Pence, the Genocide Recovery and Persecution Response Program has partnered the Department of State and the United States Agency for International Development with local faith and community leaders to rapidly deliver aid to persecuted communities, beginning with Iraq;
 Whereas Christians in Iraq once numbered over 1.5 million in 2003 and have dwindled to less than 200,000 today;
 Whereas armed militia groups linked to Iran and operating in Sinjar and the Nineveh Plains are increasing the instability and insecurity of northern Iraq, preventing the conditions for local and indigenous minorities to return to their homelands;
 Whereas Iraqi religious minorities have faced challenges in integrating into the Iraqi Security Forces and Kurdish Peshmerga; and
 Whereas facilitating the success of communities in Sinjar and the Nineveh Plains requires a commitment from international, Iraqi, Kurdish, and local authorities, in partnership with local faith leaders, to promote the safety and security of all people, especially religious and ethnic minorities: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)it should be a policy priority of the United States, working with international partners, the Government of Iraq, the Kurdistan Regional Government, and local populations, to support the safe return of displaced indigenous people of the Nineveh Plain and Sinjar to their ancestral homeland;
 (2)Iraqi Security Forces and the Kurdish Peshmerga should work to more fully integrate all communities, including religious minority communities to counter current and future terrorist threats; and
 (3)the United States, working with international allies and partners, should coordinate efforts to provide for the safe return and future security of religious minorities in the Nineveh Plain and Sinjar.
			